            Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 1 of 26



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                  )
J. PHILLIP MAX, Individually and On               )
Behalf of All Others Similarly Situated,          ) Case No.
                                                  )
                                     Plaintiff,   )
                                                  )
                        v.                        ) CLASS ACTION COMPLAINT
                                                  )
                                                  )
NOKIA CORPORATION, RAJEEV SURI,                   ) JURY TRIAL DEMANDED
KRISTIAN PULLOLA, and TIMO                        )
IHAMUOTILA.                                       )
                                                  )
                                                  )
                                  Defendants.     )

                                CLASS ACTION COMPLAINT

       Plaintiff J. Phillip Max (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the Defendants’ public documents, conference calls and announcements made

by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Nokia Corporation (“Nokia” or the “Company”),

analysts’ reports and advisories about the Company, and information readily obtainable on the

Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set

forth herein after a reasonable opportunity for discovery.

                                 NATURE OF THE ACTION
       1.      This is a federal securities class action on behalf of a class consisting of all

persons other than Defendants who purchased or otherwise acquired Nokia’s securities between
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 2 of 26



April 15, 2015 through March 21, 2019, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violations of the federal securities laws and to pursue

remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of its top

officials.

        2.    Nokia was founded in 1865 and is headquartered in Espoo, Finland. Nokia

engages in the network and technology businesses worldwide. Among other things, Nokia

provides hardware, software, and services for telecommunications operators, enterprises, and

related markets/verticals, including public safety and Internet of Things (“IoT”). The Company

also offers various networking solutions, including networking infrastructure, implementation,

and optimization products and services.

        3.    On April 15, 2015, Nokia announced plans to purchase Alcatel-Lucent S.A.

(“Alcatel”), a French global telecommunications equipment company.          Nokia finalized the

acquisition of Alcatel on November 2, 2016.

        4.    Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) Alcatel

maintained insufficient internal controls and was materially non-compliant in its business

practices; (ii) Nokia had failed to conduct adequate due diligence into Alcatel prior to its

acquisition; (iii) subsequent to the completion of Nokia’s acquisition of Alcatel, the Company

maintained insufficient internal controls over the integration of Alcatel’s businesses; (iv) as a

result of the foregoing, at all relevant times, Nokia was at risk of serious criminal and civil




                                               2
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 3 of 26



penalties; and (v) as a result, the Company’s public statements were materially false and

misleading at all relevant times.

       5.      On March 21, 2019, Nokia filed its Annual Report on Form 20-F with the SEC,

announcing the Company’s financial and operating results for the fiscal year ended December

31, 2018 (the “2018 20-F”), wherein the Company disclosed that it had “been made aware of

certain practices relating to compliance issues” at Alcatel that raised concerns. Nokia advised

investors that it had “initiated an internal investigation and voluntarily reported the matter to the

relevant regulatory authorities, with whom we are cooperating with a view to resolving the

matter.”

       6.      Following this disclosure, the price of Nokia’s American depositary receipts

(“ADRs”) fell $0.38 per share, or 6.07%, to close at $5.88 per share on March 22, 2019.

       7.      On March 22, 2019, after market hours, Nokia issued a press release responding

to the “market rumors” surrounding the March 21, 2019 disclosure (the “March 2019 Press

Release”). Specifically, the March 2019 Press Release attempted to assuage investor fears

regarding these issues, stating that the “investigation is not expected to have a material impact on

Nokia.”

       8.      Despite Nokia’s attempt to soothe investors in the March 2019 Press Release, the

price of Nokia ADRs continued to decline over the next few trading days, falling an additional

$0.19 per share from its close price on March 22, 2019, or approximately 3.23%, to close at

$5.69 per share on March 28, 2019.

       9.      As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.



                                                 3
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 4 of 26



                                  JURISDICTION AND VENUE

       10.     The claims asserted herein arise under and pursuant to §§ 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       11.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act.

       12.     Venue is proper in this Judicial District pursuant to § 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Nokia securities trade on the New York Stock

Exchange (“NYSE”) located within this Judicial District.

       13.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.


                                             PARTIES

       14.     Plaintiff, as set forth in the attached Certification, acquired Nokia securities at

artificially inflated prices during the Class Period and was damaged upon the revelation of the

alleged corrective disclosures.

       15.     Defendant Nokia is incorporated under the jurisdiction of the Republic of Finland

with its principal executive offices located at Karaportti 3 FI 02610 Espoo, Finland. Nokia

securities trade in an efficient market on the NYSE under the ticker symbol “NOK.”

       16.     Defendant Rajeev Suri (“Suri”) has served as Nokia’s President and Chief

Executive Officer (“CEO”) at all relevant times.




                                                  4
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 5 of 26



       17.     Defendant Kristian Pullola (“Pullola”) has served as Nokia’s Chief Financial

Officer (“CFO”) since January 1, 2017.

       18.     Defendant Timo Ihamuotila (“Ihamuotila”) served as Nokia’s Executive Vice

President and Group CFO from September 1, 2011 to December 2, 2015, and as Nokia’s CFO

from December 2, 2015 to December 31, 2016.

       19.     The Defendants referenced above in ¶¶ 16-18 are sometimes referred to herein

collectively as the “Individual Defendants.”

       20.     The Individual Defendants possessed the power and authority to control the

contents of Nokia’s SEC filings, press releases, and other market communications.               The

Individual Defendants were provided with copies of the Company’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with the Company, and their access to material information available to them but not to

the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for

the false statements and omissions pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

                                           Background

       21.     Nokia was founded in 1865 and is headquartered in Espoo, Finland. Nokia

engages in the network and technology businesses worldwide. For example, Nokia provides

hardware, software, and services for telecommunications operators, enterprises, and related

markets/verticals, including public safety and IoT. The Company also offers various other



                                                 5
              Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 6 of 26



networking solutions, including networking infrastructure, implementation, and optimization

products and services.

       22.      On April 15, 2015, Nokia announced plans to purchase Alcatel, a French global

telecommunications equipment company.          Nokia finalized the acquisition of Alcatel on

November 2, 2016.

        Materially False and Misleading Statements Issued During the Class Period

       23.      The Class Period begins on April 15, 2015, when Nokia issued a press release

announcing the Company’s plans to purchase Alcatel (the “April 2015 Press Release”). The

April 2015 Press Release touted the Alcatel purchase’s expected financial benefits for both

Nokia and Alcatel shareholders, including, inter alia, the combined companies’ expected “strong

balance sheet, with combined net cash at December 31, 2014 of EUR 7.4 billion,” as well

“operating cost synergies,” which were “expected to create a long-term structural cost

advantage,” including:

       •     Organizational streamlining, rationalisation of overlapping products and
             services, central functions, and regional and sales organizations

       •     Reduction of various overhead costs in real estate, manufacturing and supply-
             chain, information technology, and overall general and administrative
             expenses, including redundant public company costs[; and]

       •     Procurement given expanded purchasing requirements of the combined
             company[.]

       24.      The April 2015 Press Release also discussed Nokia’s continued due diligence of

Alcatel, stating that “the remainder of 2015 will constitute a review period consisting of

regulatory and merger control review in a number of jurisdictions, AMF review and other

transaction approvals and reviews,” and that Nokia planned “to convene an Extraordinary




                                                 6
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 7 of 26



General Meeting to pass the resolutions necessary to implement the combination and the public

exchange offer after the receipt of relevant regulatory approvals.”

       25.     Defendant Suri, President and CEO of Nokia, praised the transaction in the April

2015 Press Release, stating:

       Together, Alcatel-Lucent and Nokia intend to lead in next-generation network
       technology and services, with the scope to create seamless connectivity for people
       and things wherever they are.

       Our innovation capability will be extraordinary, bringing together the R&D
       engine of Nokia with that of Alcatel-Lucent and its iconic Bell Labs. We will
       continue to combine this strength with the highly efficient, lean operations needed
       to compete on a global scale.

       We have hugely complementary technologies and the comprehensive portfolio
       necessary to enable the internet of things and transition to the cloud. We will
       have a strong presence in every part of the world, including leading positions in
       the United States and China.

       Together, we expect to have the scale to lead in every area in which we choose to
       compete, drive profitable growth, meet the needs of global customers, develop
       new technologies, build on our successful intellectual property licensing, and
       create value for our shareholders.

       For all these reasons, I firmly believe that this is the right deal, with the right
       logic, at the right time.

       26.     On April 1, 2016, Nokia filed its Annual Report on Form 20-F with the SEC,

announcing the Company’s financial and operating results for the fiscal year ended December

31, 2015 (the “2015 20-F”). For 2015, Nokia reported an operating profit of €1.7 billion, or

€0.31 per diluted share, on net sales of €12.5 billion, compared to an operating profit of €1.4

billion, or €0.67 per diluted share, on net sales of €11.8 billion for 2014.

       27.     The 2015 20-F also highlighted the acquisition of Alcatel, stating, in relevant part:

       Our acquisition of Alcatel Lucent, announced in April 2015, has produced a new
       leader in next-generation technologies for the Programmable World. It was made
       possible due to the hard work and dedication of our employees who ensured
       that we were able to close the deal in early January, 2016, faster than many

                                                  7
              Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 8 of 26



        thought possible. Our integration planning has been thorough, allowing us to
        move forward as one company from January 14, 2016.

(Emphasis added).

        28.     In the “Letter from the President and CEO” included in the 2015 20-F, Defendant

Suri highlighted, inter alia, how the Alcatel acquisition made “financial and strategic sense on

every level,” stating, in relevant part:

        Our acquisition of Alcatel Lucent is an industry-changing event and opens
        exciting new opportunities for us and our customers. The transaction makes
        financial and strategic sense on every level. It also does something more: it
        enables us to pursue our vision to expand the human possibilities of the
        connected world. In this rapidly approaching world, where everyone and
        everything will be connected, we are positioned both to do well and do good.

                                              ***

        The acquisition of Alcatel Lucent, culminating in our first day of combined
        operations as the new Nokia on January 14, 2016, also gives us a stronger position
        in many regions. In North America we became the market leader; in China we are
        the largest vendor headquartered outside the country; in Europe, Latin America
        and Middle East and Africa we have roughly doubled our size.

(Emphasis added).

        29.     The 2015 20-F also touted Nokia’s allocation of “significant resources” to

integrate Alcatel’s business and post-acquisition plans, while simultaneously downplaying

“potential” or “unknown” liabilities related to Alcatel because Nokia did not have, inter alia,

“full access to Alcatel Lucent’s internal records, including, but not limited to, those related to

compliance issues” (emphasis added).

        30.     The 2015 20-F also downplayed the risks associated with Alcatel’s prior

compliance issues relating to “actual and alleged violations of anti-corruption laws,” including

the U.S. Foreign Corrupt Practices Act (“FCPA”), while again touting Alcatel’s remedial

measures, stating, in pertinent part:



                                                8
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 9 of 26



       We are subject to various legislative frameworks and jurisdictions that
       regulate fraud as well as economic and trade sanctions and policies, and as
       such, the extent and outcome of possible proceedings is difficult to estimate
       with any certainty. Our subsidiary Alcatel Lucent has been, and continues to
       be, involved in investigations concerning alleged violations of anti-corruption
       laws, and has been, and could again be, subject to material fines, penalties and
       other sanctions as a result of such investigations.

                                              ***

       In the past, Alcatel Lucent has experienced both actual and alleged violations
       of anti-corruption laws, including of the FCPA. As a result, Alcatel Lucent has
       had to pay substantial amounts to the US Securities and Exchange Commission in
       disgorgement of profits and interest, and to the U.S. Department of Justice (the
       “DOJ”) in criminal fines . . . . Alcatel Lucent worked with the Monitor to
       implement its recommendations, most of which were focused on strengthening
       the resources dedicated to the compliance organization of Alcatel Lucent
       Group, and on enhancing and expanding its policies and procedures, including
       those Alcatel Lucent use when Alcatel Lucent retains third parties[.]

                                              ***

       Alcatel Lucent is also subject to certain other ongoing investigations and
       proceedings in France and Nigeria, which may result in further material damages,
       fines, penalties and other sanctions, and in its inability to participate in certain
       public procurement agreements in those countries.

       There can be no assurance that we would not be subject to material fines,
       penalties and other sanctions as a result of similar events outlined in this risk
       factor. Any damages, fines, penalties or other sanctions attributable to Alcatel
       Lucent could have a material adverse effect on our brand, reputation or
       financial position.

(Emphases added).

       31.     Appended as an exhibit to the 2015 20-F were signed certifications pursuant to

the Sarbanes-Oxley Act of 2002 (“SOX”), wherein Defendants Suri and Ihamuotila certified that

the 2015 20-F “fully complies with the requirements of Section 13(a) of the Securities Exchange

Act of 1934” and that the “information contained in the [2015 20-F] fairly presents, in all

material respects, the financial condition and results of operations of the Company.”




                                                9
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 10 of 26



       32.     On November 2, 2016, Nokia issued a press release announcing that the Company

had finalized the acquisition of Alcatel (the “November 2016 Press Release”). The November

2016 Press Release stated that Nokia was relieved it could “start eliminating the complexity and

costs of running two separate public companies,” and highlighted Nokia’s “rapid” acquisition

and integration of Alcatel.     For example, the November 2016 Press Release touted how

“wrapping up a rapid purchase and integration of the company” provided “added momentum to

capture more business” given the surging demand for data; how “Nokia’s fast progress in

integrating and operating as a combined company” had “put it in good stead” to meet increasing

opportunities; how “[t]his speed was evident only 9 months after the deal was announced”; how

Nokia had “accelerated synergy plans for the deal,” expecting “EUR 1.2 billion in annual cost

savings to be achieved in full-year 2018”; and that Nokia “offer[ed] customers its improved

product portfolio in a fraction of the time taken in previous integrations.”

       33.     The November 2016 Press Release also quoted Nokia’s President and CEO,

Defendant Suri, who praised Alcatel’s smooth acquisition:

       While we have been operating as a combined company already since January
       2016, we should take a moment to recognize the significance of today’s news.
       This acquisition was smoother than many observers thought possible, and I would
       like to thank all our employees and partners who made it happen[.]

                                                ***

       During the last three years Nokia has reinvented itself, emerging as a leader in the
       technologies connecting people and things with an unparalleled portfolio that
       better serves our traditional customers and, critically, new customers in the
       enterprise, Internet, utilities and transportation sectors.

       34.     On March 23, 2017, Nokia filed its Annual Report on Form 20-F with the SEC,

announcing the Company’s financial and operating results for the fiscal year ended December

31, 2016 (the “2016 20-F”). For 2016, Nokia reported an operating loss of €1.1 billion, or a loss



                                                 10
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 11 of 26



of €0.13 per diluted share, on net sales of €12.5 billion, compared to an operating profit of €1.7

billion, or €0.31 per diluted share, on net sales of €23.6 billion for 2015. Nokia attributed the

increase in net sales, as well as the increase in costs and expenses partially attributable to

Nokia’s total operating loss, to its acquisition of Alcatel.

       35.      Additionally, the 2016 20-F touted the acquisition of Alcatel, noting that “[s] ince

the closing of the Alcatel Lucent acquisition in early January 2016 . . . we have combined global

leadership in mobile and fixed network infrastructure with the software, services and advanced

technologies to serve customers in more than 100 countries around the world.”

       36.      In the “Letter from our President and CEO” included in the 2016 20-F, Defendant

Suri highlighted the Company’s “significant progress integrating Alcatel Lucent” and, after

“mov[ing] forward with the execution of [Nokia’s] strategy,” the Company was “on track to

meet [its] commitment to reduce costs by EUR 1.2 billion in full year 2018.” Suri also touted the

speed of Alcatel’s integration, stressing how “[d]espite having only closed the Acquisition of

Alcatel Lucent in early January 2016 and gained 100% ownership on November 2, 2016, we

have completed the majority of our integration projects,” and that “the speed of progress and

quality of work have been considerably higher than I have witnessed in past integrations.”

       37.      The 2016 20-F also touted Nokia’s allocation of “significant resources” to

integrate Alcatel, while providing merely generic, boilerplate representations regarding risks

posed by its acquisition, including, inter alia:

       •     “[C]onditions and burdens imposed by laws, regulators or industry standards on our

             business or adverse regulatory or industry developments or litigation affecting us, as

             a result of the Acquisition of Alcatel Lucent or otherwise;” and




                                                   11
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 12 of 26



       •     “[P]otential unknown or larger than estimated liabilities of Alcatel Lucent (prior to

             the acquisition) or other adverse circumstances related to Alcatel Lucent that lead to

             larger than expected liabilities or have other adverse impacts on us[.]”

In addition these boilerplate representations, the 2016 20-F noted the continuing risks posed by

Alcatel’s prior “both actual and alleged violations of anti-corruption laws,” and subsequent

indictment for violations of the French Criminal Code.

       38.      The 2016 20-F also identified several material weaknesses in Nokia’s internal

controls over financial reporting following the acquisition of Alcatel, stating, in relevant part:

       We have identified material weaknesses in our internal control over financial
       reporting following the Acquisition of Alcatel Lucent which, if not
       remediated, could have a material adverse effect on us.

       Our integration activities in connection with the Acquisition of Alcatel Lucent are
       ongoing. In connection with the preparation of our consolidated financial
       statements for the year ended December 31, 2016, our management identified two
       material weaknesses in the effectiveness of our internal control over financial
       reporting related to (1) the accounting for income taxes at a former Alcatel Lucent
       entity in the United States and (2) the accounting and control functions at a former
       Alcatel Lucent subsidiary in China.

The 2016 20-F blithely noted that Nokia may “identify further control deficiencies that are

material weaknesses in the future.”

       39.      In addition, the 2016 20-F stated that “[a]s permitted by applicable regulations

and accounting rules, Nokia’s internal controls effectiveness assessment in 2016 did not include

Alcatel Lucent’s legacy operations.” Therefore, Nokia’s “failure to integrate the Alcatel Lucent

legacy operations into our internal controls framework, could adversely affect the accuracy and

timeliness of our financial reporting.” Nokia noted that this could potentially lead to a “loss of

confidence” in the Company or “the accuracy and completeness” of Nokia’s financial reports,




                                                  12
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 13 of 26



“or otherwise in the imposition of fines or other regulatory measures, which could have a

material adverse effect on” the Company.

       40.     The 2016 20-F also contained merely generic, boilerplate representations

regarding the accuracy of its due diligence investigations into Alcatel, stating, in relevant part:

       We may also be subject to claims, fines, investigations or assessments for conduct
       that we failed to or were unable to discover or identify in the course of performing
       our due diligence investigations of Alcatel Lucent prior to the acquisition,
       including unknown or unasserted liabilities and issues relating to fraud, non-
       compliance with applicable laws and regulations, improper accounting policies or
       other improper activities.

By way of example, Alcatel explained that “after the Acquisition of Alcatel Lucent, we identified

improper conduct and related material weakness in the control environment at an Alcatel Lucent

subsidiary in China[.]”

       41.     Despite these challenges, the 2016 20-F touted Nokia’s “systematic and structured

approach to risk management across [the Company’s] business operations and processes.” The

2016 20-F also stated that Nokia’s “internal control over financial reporting is designed to

provide reasonable assurance to the management and the Board regarding the reliability of

financial reporting and the preparation and fair presentation of published financial statements.”

However, Nokia’s “assessment of the operating effectiveness of internal controls as of year end .

. . excluded the business acquired through the Acquisition of Alcatel Lucent, on January 4, 2016”

as Nokia “continue[d] to integrate” Alcatel into the Company.

       42.     Appended as an exhibit to the 2016 20-F were signed SOX certifications by

Defendants Suri and Pullola, certifying that the 2016 20-F “fully complies with the requirements

of Section 13(a) of the Securities Exchange Act of 1934,” and that “[t[he information contained

in the [2016 20-F] fairly presents, in all material respects, the financial condition and results of

operations of the Company.”

                                                 13
              Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 14 of 26



        43.       On March 22, 2018, Nokia filed its Annual Report on Form 20-F with the SEC,

announcing the Company’s financial and operating results for the fiscal year ended December

31, 2017 (the “2017 20-F”). For 2017, Nokia reported an operating profit of €16 million, or a

loss of €0.26 per diluted share, on net sales of €23.1 billion, compared to an operating loss of

€1.1 billion, or a loss of €0.13 per diluted share, on net sales of €12.5 billion for 2016. Nokia

again attributed the increase in net sales, as well as the increase in costs and expenses, to its

acquisition of Alcatel.

        44.       Additionally, the 2017 20-F touted Alcatel’s acquisition, stating that it had

“position[ed] Nokia as an innovation leader in next-generation technology and services.”

        45.       The 2017 20-F also touted Nokia’s allocation of “significant resources to the

integration of the former Alcatel Lucent business,” while providing merely generic, boilerplate

representations concerning the continuing risks posed by its acquisition of Alcatel, including,

inter alia:

        •     “[C]onditions and burdens imposed by laws, regulators or industry standards on our

              business or adverse regulatory or industry developments or litigation affecting us, as a

              result of the acquisition of Alcatel Lucent or otherwise;”

        •     “[P]otential unknown or larger than estimated liabilities of Alcatel Lucent (prior to

              the acquisition) or other adverse circumstances related to Alcatel Lucent that lead to

              larger than expected liabilities or have other adverse impacts on us;” and

        •     “[C]laims, fines, investigations or assessments for conduct that we failed to or were

              unable to discover or identify in the course of performing our due diligence

              investigations of Alcatel Lucent prior to the acquisition, including unknown or

              unasserted liabilities[.]”


                                                   14
              Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 15 of 26



        46.     The 2017 20-F also noted Alcatel’s prior both actual and alleged violations of

anti-corruption laws, and addressed how Alcatel “had to pay substantial amounts in fines,

penalties and disgorgement of profits to government enforcement agencies in the United States

and elsewhere” due to FCPA violations. However, the 2017 20-F merely contained generic,

vague, and boilerplate representations regarding how Nokia “may be subject to claims, fines,

investigations or assessments for conduct that [Nokia] failed to or were unable to discover or

identify in the course of performing our due diligence investigations of Alcatel Lucent, including

unknown or unasserted liabilities and issues relating to fraud, non-compliance with applicable

laws and regulations, improper accounting policies or other improper activities.”

        47.     With regard to Nokia’s disclosure controls and procedures, the 2017 20-F stated,

in relevant part:

        Our management, with the participation of our President and CEO and our Chief
        Financial Officer, conducted an evaluation pursuant to Rules 13(a)-15(e) and
        15(d)-15(e) under the Securities Exchange Act of 1934, as amended . . . of the
        effectiveness of our disclosure controls and procedures as of December 31, 2017.
        Based on such evaluation, our President and CEO and our Chief Financial
        Officer have concluded that our disclosure controls and procedures were
        effective.

(Emphasis added).

        48.     With regard to Nokia’s internal control over financial reporting, the 2017 20-F

stated, in relevant part:

        Our management is responsible for establishing and maintaining adequate internal
        control over financial reporting for Nokia. Our internal control over financial
        reporting is designed to provide reasonable assurance regarding the reliability
        of financial reporting and the preparation and fair presentation of published
        financial statements . . . .

        Our management evaluated the effectiveness of our internal control over financial
        reporting . . . . Based on this evaluation, our management has assessed the
        effectiveness of Nokia’s internal control over financial reporting at December



                                               15
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 16 of 26



       31, 2017 and concluded that such internal control over financial reporting is
       effective.

(Emphases added).

       49.     Notwithstanding these statements that Nokia’s internal controls were effective,

the 2017 20-F contained merely generic, boilerplate representations regarding the possibility

that, because of “inherent limitations,” Nokia’s “internal control over financial reporting may not

prevent or detect misstatements,” and “projections of any evaluation of effectiveness to future

periods are subject to the risk that controls may become inadequate because of changes in

conditions,” or deterioration in the “degree of compliance with the policies or procedures.”

       50.     Appended as exhibits to the 2017 20-F were signed SOX certifications by

Defendants Suri and Pullola, certifying that the 2017 20-F “fully complies with the requirements

of Section 13(a) or 15(d) of the Securities Exchange Act of 1934,” and that “[t]he information

contained in the [2017 20-F] fairly presents, in all material respects, the financial condition and

results of operations of the Company.”

       51.     The statements referenced in ¶¶ 23-50 were materially false and misleading

because Defendants made false and/or misleading statements, as well as failed to disclose

material adverse facts about the Company’s business, operational and compliance policies.

Specifically, Defendants made false and/or misleading statements and/or failed to disclose that:

(i) Alcatel maintained insufficient internal controls and was materially non-compliant in its

business practices; (ii) Nokia had failed to conduct adequate due diligence into Alcatel prior to

its acquisition; (iii) subsequent to the completion of Nokia’s acquisition of Alcatel, the Company

maintained insufficient internal controls over the integration of Alcatel’s businesses; (iv) as a

result of the foregoing, at all relevant times, Nokia was at risk of serious criminal and civil




                                                16
               Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 17 of 26



penalties; and (v) as a result, the Company’s public statements were materially false and

misleading at all relevant times.

                                    The Truth Begins to Emerge

         52.     On March 21, 2019, Nokia filed its Annual Report on Form 20-F with the SEC,

announcing the Company’s financial and operating results for the fiscal year ended December

31, 2018. The 2018 20-F disclosed that there were certain compliance issues at the former

Alcatel business, which have prompted the Company to launch an internal investigation and

notify the relevant regulatory authorities regarding the same. Specifically, the full disclosure

reads:

          During the course of the ongoing integration process, we have been made aware
         of certain practices relating to compliance issues at the former Alcatel Lucent
         business that have raised concerns. We have initiated an internal investigation
         and voluntarily reported the matter to the relevant regulatory authorities, with
         whom we are cooperating with a view to resolving the matter. The resolution of
         this matter could result in potential criminal or civil penalties, including the
         possibility of monetary fines, which could have a material adverse effect on our
         business, brand, reputation or financial position.

(Emphases added).

         53.     Following this disclosure, the price of Nokia’s ADRs fell $0.38 per share, or

6.07%, to close at $5.88 on March 22, 2019.

         54.     On March 22, 2019, after market hours, Nokia issued a press release responding

to the “market rumors” surrounding the March 21, 2019 disclosure. Specifically, the March

2019 Press Release attempted to assuage investor fears regarding these issues, stating:

         While Nokia does not typically comment on market rumors, given the market
         reaction and inquiries related to a disclosure in the risk factors section of its
         annual report on Form 20-F for 2018, the company issues this statement to clarify
         that the specified investigation is not expected to have a material impact on
         Nokia. We have seen no evidence that would suggest that criminal penalties
         would apply in this case, and we believe it is highly likely that any penalties that
         might apply would be limited and immaterial.

                                                 17
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 18 of 26




       Nokia wishes to clarify that the context of this disclosure is the risk factors section
       of its annual report on Form 20-F where the company lists various risks which
       could potentially have a material impact on it. However, the disclosure does not
       reflect Nokia’s assessment of the expected or likely impact of the investigation on
       Nokia.

       As noted in the annual report, to ensure complete compliance we are now
       scrutinizing certain transactions in the former Alcatel Lucent business. Out of an
       abundance of caution and in the spirit of transparency, Nokia has contacted the
       relevant regulatory authority regarding this review. We are proud of our
       reputation as one of the world’s most ethical companies and this level of
       openness, transparency and cooperation is what you would expect from Nokia.

       For audit purposes, the overall group materiality is defined as EUR 125 million as
       disclosed in Nokia’s annual report for 2018.

       55.     Despite Nokia’s attempt to soothe investors in the March 2019 Press Release,

Nokia securities continued to decline over the next few trading days, falling an additional $0.19

per share from its close price on March 22, 2019, or approximately 3.23%, to close at $5.69 per

share on March 28, 2019.

       56.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Plaintiff and other Class members have

suffered significant losses and damages.


                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       57.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or

otherwise acquired Nokia securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures.          Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns and any

entity in which Defendants have or had a controlling interest.

                                                 18
              Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 19 of 26



        58.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Nokia securities were actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be

ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class

may be identified from records maintained by Nokia or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        59.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        60.       Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

        61.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts as alleged
                   herein;

              •    whether statements made by Defendants to the investing public during the Class
                   Period misrepresented material facts about the business, operations and
                   management of Nokia;

              •    whether the Individual Defendants caused Nokia to issue false and misleading
                   financial statements during the Class Period;

              •    whether Defendants acted knowingly or recklessly in issuing false and
                   misleading financial statements;

                                                  19
              Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 20 of 26




              •    whether the prices of Nokia securities during the Class Period were artificially
                   inflated because of the Defendants’ conduct complained of herein; and

              •    whether the members of the Class have sustained damages and, if so, what is the
                   proper measure of damages.

        62.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        63.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

              •    Defendants made public misrepresentations or failed to disclose material facts
                   during the Class Period;

              •    the omissions and misrepresentations were material;

              •    Nokia securities are traded in an efficient market;

              •    the Company’s shares were liquid and traded with moderate to heavy volume
                   during the Class Period;

              •    the Company traded on the NYSE and was covered by multiple analysts;

              •    the misrepresentations and omissions alleged would tend to induce a reasonable
                   investor to misjudge the value of the Company’s securities; and

              •    Plaintiff and members of the Class purchased, acquired and/or sold Nokia
                   securities between the time the Defendants failed to disclose or misrepresented
                   material facts and the time the true facts were disclosed, without knowledge of
                   the omitted or misrepresented facts.

        64.       Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.


                                                   20
              Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 21 of 26



        65.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

information in their Class Period statements in violation of a duty to disclose such information,

as detailed above.

                                           COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        66.     Plaintiff repeats and re-alleges each and every allegation contained above as if

fully set forth herein.

        67.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        68.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices and courses of business which operated as a fraud and deceit upon Plaintiff and the

other members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances

under which they were made, not misleading; and employed devices, schemes and artifices to

defraud in connection with the purchase and sale of securities. Such scheme was intended to,

and, throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and

other Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Nokia securities; and (iii) cause Plaintiff and other members of the Class to purchase or

otherwise acquire Nokia securities and options at artificially inflated prices. In furtherance of




                                               21
              Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 22 of 26



this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

actions set forth herein.

        69.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

and annual reports, SEC filings, press releases and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Nokia securities. Such reports, filings, releases and statements were

materially false and misleading in that they failed to disclose material adverse information and

misrepresented the truth about Nokia’s finances and business prospects.

        70.         By virtue of their positions at Nokia, Defendants had actual knowledge of the

materially false and misleading statements and material omissions alleged herein and intended

thereby to deceive Plaintiff and the other members of the Class, or, in the alternative, Defendants

acted with reckless disregard for the truth in that they failed or refused to ascertain and disclose

such facts as would reveal the materially false and misleading nature of the statements made,

although such facts were readily available to Defendants. Said acts and omissions of Defendants

were committed willfully or with reckless disregard for the truth. In addition, each Defendant

knew or recklessly disregarded that material facts were being misrepresented or omitted as

described above.

        71.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Nokia, the Individual Defendants had knowledge of the details of Nokia’s

internal affairs.




                                                 22
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 23 of 26



       72.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Nokia. As officers and/or directors of a publicly-held company, the Individual Defendants had a

duty to disseminate timely, accurate, and truthful information with respect to Nokia’s businesses,

operations, future financial condition and future prospects. As a result of the dissemination of

the aforementioned false and misleading reports, releases and public statements, the market price

of Nokia securities was artificially inflated throughout the Class Period. In ignorance of the

adverse facts concerning Nokia’s business and financial condition which were concealed by

Defendants, Plaintiff and the other members of the Class purchased or otherwise acquired Nokia

securities at artificially inflated prices and relied upon the price of the securities, the integrity of

the market for the securities and/or upon statements disseminated by Defendants, and were

damaged thereby.

       73.     During the Class Period, Nokia securities were traded on an active and efficient

market. Plaintiff and the other members of the Class, relying on the materially false and

misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Nokia securities at prices artificially inflated by Defendants’ wrongful conduct. Had Plaintiff

and the other members of the Class known the truth, they would not have purchased or otherwise

acquired said securities, or would not have purchased or otherwise acquired them at the inflated

prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and the Class,

the true value of Nokia securities was substantially lower than the prices paid by Plaintiff and the




                                                  23
                Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 24 of 26



other members of the Class. The market price of Nokia securities declined sharply upon public

disclosure of the facts alleged herein to the injury of Plaintiff and Class members.

          74.     By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          75.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and

the other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)

          76.     Plaintiff repeats and re-alleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

          77.     During the Class Period, the Individual Defendants participated in the operation

and management of Nokia, and conducted and participated, directly and indirectly, in the

conduct of Nokia’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Nokia’s misstatement of income and expenses and false financial

statements.

          78.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Nokia’s

financial condition and results of operations, and to correct promptly any public statements

issued by Nokia which had become materially false or misleading.



                                                 24
             Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 25 of 26



       79.        Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Nokia disseminated in the marketplace during the Class Period

concerning Nokia’s results of operations.         Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Nokia to engage in the wrongful acts

complained of herein. The Individual Defendants therefore, were “controlling persons” of Nokia

within the meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

the unlawful conduct alleged which artificially inflated the market price of Nokia securities.

       80.        Each of the Individual Defendants, therefore, acted as a controlling person of

Nokia. By reason of their senior management positions and/or being directors of Nokia, each of

the Individual Defendants had the power to direct the actions of, and exercised the same to cause,

Nokia to engage in the unlawful acts and conduct complained of herein. Each of the Individual

Defendants exercised control over the general operations of Nokia and possessed the power to

control the specific activities which comprise the primary violations about which Plaintiff and

the other members of the Class complain.

       81.        By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Nokia.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.         Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

representative;




                                                 25
            Case 1:19-cv-03982 Document 1 Filed 05/03/19 Page 26 of 26



       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by

reason of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.


                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: May 3, 2019
                                                        Respectfully submitted,
                                                        POMERANTZ LLP

                                                        /s/ Jeremy A. Lieberman
                                                        Jeremy A. Lieberman
                                                        J. Alexander Hood II
                                                        Jonathan Lindenfeld
                                                        600 Third Avenue, 20th Floor
                                                        New York, New York 10016
                                                        Telephone: (212) 661-1100
                                                        Facsimile: (212) 661-8665
                                                        Email: jalieberman@pomlaw.com
                                                                ahood@pomlaw.com
                                                                jlindenfeld@pomlaw.com

                                                        POMERANTZ LLP
                                                        Patrick V. Dahlstrom
                                                        10 South La Salle Street, Suite 3505
                                                        Chicago, Illinois 60603
                                                        Telephone: (312) 377-1181
                                                        Facsimile: (312) 377-1184
                                                        Email: pdahlstrom@pomlaw.com

                                                        Attorneys for Plaintiff




                                                   26
